Exhibit 10.27

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This SEPARATION AGREEMENT and GENERAL RELEASE (hereinafter referred to as the
“Agreement”) is made and entered into this 11th day of June 2003, by and between
Anthony Sanfilippo and Knight Trading Group, Inc., a Delaware corporation,
having its principal place of business at 525 Washington Boulevard, Jersey City,
New Jersey 07310 (hereinafter referred to as “Knight”). Upon execution by the
parties, the following terms shall apply:

 

1.   Mr. Sanfilippo understands and agrees that his active employment will end
no later than June 15 and that from that date to August 1, he will be available
for transition and consultation. His employment will end completely as of August
1, 2003 (hereinafter referred to as the “Termination Date”). He will not receive
salary after the June 15th payroll, but will continue to receive benefits
through August 1, 2003.

 

2.   In addition to this separation agreement and release, on August 1, 2003
Knight shall pay Mr. Sanfilippo $62,500 and on that date Mr. Sanfilippo agrees
he shall deliver a release in the form of paragraph 4 below covering the period
from the time of execution of this agreement through and including August 1.
Except as set forth herein, no other cash compensation or severance shall be
paid in connection with the end of Mr. Sanfilippo’s employment.

 

3.   Mr. Sanfilippo’s medical and dental coverage will cease effective August
31, 2003. In exchange for the execution of this Agreement, Knight will reimburse
the COBRA costs for continuation of medical and/or dental coverage for 4 months
from the end of regular coverage provided you seek reimbursement from Knight
within six months of the Effective Date.

 

4.   As a material inducement to Knight to enter into this Agreement, Mr.
Sanfilippo, for himself, his heirs, executors, administrators, trustees, legal
representatives, successors and assigns (hereinafter collectively referred to as
the “Releasor”), hereby forever fully releases, discharges and acquits Knight,
any and all of its affiliates and related entities, parent, divisions, employee
benefit plans, successors and assigns and its and their past, present or future
officers, directors, trustees, fiduciaries, administrators, employees, agents,
representatives, predecessors, and investors from any and all claims, charges,
demands, sums of money, actions, rights, cause of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, which may
have had, claims to have had, now has, or claims to have, which are or may be
based upon any facts, acts, conduct, representations, omissions, contracts,
claims, events, causes, matters or things of any conceivable kind or character
existing or occurring at any time on or before the Effective Date of this
Agreement, including, but not limited to:

 

  4.1   any claims or actions under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Worker Adjustment and Retraining
Notifications Act, the Employee Retirement Income Security Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Family
and Medical Leave Act, and the New Jersey Law Against Discrimination and any
other applicable state laws against discrimination;

 

  4.2   any other claims of discrimination in employment (based on any federal,
state or local law, statutory or decisional);

 

  4.3   any claim arising out of the terms and conditions of Mr. Sanfilippo’s
employment with Knight, the termination of such employment, and/or any of the
events relating directly or indirectly to or surrounding that termination;

 

  4.4   any and all claims related to compensation of any kind, including but
not limited to, bonuses, incentive payments, severance pay, separation pay, and
vacation pay;

 

  4.5   any and all claims for damages of any kind;



--------------------------------------------------------------------------------

  4.6   any and all claims arising out of the execution of this Agreement; or

 

  4.7   any and all claims for attorney’s fees, costs, disbursements or the
like.

 

  4.8   Nothing in this agreement shall affect any rights to indemnification Mr.
Sanfilippo may have under Knight’s by-laws, under any applicable law or any
insurance policies that may be in effect.

 

5.   Mr. Sanfilippo agrees:

 

  5.1   that he will not disclose, or use for his benefit or the benefit of any
other person or entity, any information received from Knight or any of its
affiliates which is confidential or proprietary or which constitutes trade
secrets of Knight or its affiliates, and which: (i) has not been disclosed
publicly by Knight or its affiliates, (ii) is otherwise not a matter of public
knowledge, or (iii) is a matter of public knowledge but which he has reason to
know became a matter of public knowledge through an unauthorized disclosure.
Proprietary or confidential information shall include information that has been
developed by Knight or its affiliates and is unique to Knight or its affiliates,
the unauthorized disclosure or use of which could reduce the value of such
information to Knight or its affiliates. Such information also includes, without
limitation, Knight or its affiliates’ client lists (to the extent such lists
contain information other than the identity of clients), its trade secrets, any
confidential information about (or provided by ) any client or prospective or
former client of Knight or its affiliates, and any information referring or
relating to legal, litigation or regulatory matters. Nothing set forth in this
Paragraph shall be interpreted to prohibit Mr. Sanfilippo from disclosing any
such information as may be required by law;

 

  5.2   that he will keep confidential any written material, records and
documents made by him or coming into his possession during the course of his
employment with Knight, which contain or refer to any such proprietary, legal,
litigation or regulatory related matters or any other confidential information
as described in the proceeding paragraph and which: (i) has not been disclosed
publicly by Knight and its affiliates, or (ii) is otherwise not a matter of
public knowledge but which he has reason to know became a matter of public
knowledge through an unauthorized disclosure. Nothing herein shall prevent Mr.
Sanfilippo from retaining and utilizing his personal records, including copies
of benefit plans and programs in which he retains an interest, desk calendars,
or other personal office effects;

 

  5.3   that he will continue to comply with Knight’s Policy Statement Regarding
Confidential and Proprietary Information;

 

  5.4   that he will keep secret and strictly confidential the existence and
terms of this Agreement and further agrees not to disclose, make known, discuss
or relay any information concerning this Agreement, or any of the discussions
leading up to this Agreement, to anyone other than members of his immediate
family, and/or his tax advisor or attorney, provided that those to whom he makes
such disclosure agree to keep said information confidential and not disclose it
to others. The foregoing shall not prohibit such disclosure (i) as may be
ordered by any regulatory agency or court or as required by other lawful
process, or (ii) as may be necessary for the prosecution of claims relating to
the performance or enforcement of this Agreement;

 

  5.5   to give Knight timely and prompt written notice (in the manner provided
for below) of the receipt of any request for information or subpoena, court
order or other legal process seeking or compelling the disclosure of any of the
above information and/or documents, so as to allow Knight reasonable opportunity
to take such action as may be necessary in order to protect such information
and/or documents from disclosure;

 

  5.6   to provide reasonable cooperation with Knight and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter in which he was involved or of which he has knowledge as
a result of his employment by or Board membership of Knight; and

 

2



--------------------------------------------------------------------------------

  5.7   to refrain from making any comments or statements to the press other
than to say “I cannot comment” and to notify Knight’s General Counsel if you
have been contacted by the press; and

 

  5.8   to refrain from making any comments or statement to present or former
employees of Knight and its affiliates, to any individual or entity with whom or
which Knight or any of its affiliates has a business relationship, or to others,
which could affect adversely the conduct of Knight’s business or its reputation
or the conduct of business or the reputation of Knight’s parent or affiliates;

 

  5.9   that until December 31, 2003, you will not, without the prior written
consent of Knight, directly or indirectly solicit, encourage, or induce any
employee of Knight or its affiliated entities to terminate his or her employment
with Knight; and

 

  5.10   that in the event you become employed or enter in to a consulting
relationship with a competitor of Knight Trading Group, Inc. or its affiliates
and subsidiaries, you will offer to resign immediately from the Board of Knight
Trading Group, Inc.

 

6.   Mr. Sanfilippo represents and warrants that he has returned or will
immediately return, to Knight all Knight property (including, without
limitation, any and all Knight identification cards; card key passes; corporate
credit cards; corporate phone cards; documents in any form, written or
electronic; files; memoranda; keys and software) in Mr. Sanfilippo’s possession
and has not, and will not, retain any duplicates or reproductions of such items.
This provision shall not pertain to any documents that he may have or may obtain
as a result of his Board membership. In addition, Mr. Sanfilippo need not return
the Knight laptop that he has valued at approximately $1,100.

 

7.   In light of his role and service with the company since prior to the
initial public offering, Mr. Sanfilippo shall have until August 1, 2006 to
exercise the options granted to him on July 8, 1998, after which time such
options shall expire. In accordance with terms set forth in Knight’s Employee
Stock Option Agreement, any other vested options, including any options that may
vest in June or July 2003, become fully exercisable upon the Termination Date
indicated herein, and shall terminate three (3) months after the date of such
termination of employment. Similarly Mr. Sanfillipo shall be entitled to receive
any restricted stock that vests prior to August 1, 2003. Any unvested options or
unvested restricted stock will expire on the Termination Date.

 

8.   This Agreement shall not become effective until the eighth day following
its execution by Mr. Sanfilippo (the “Effective Date”). Mr. Sanfilippo shall
have the right to revoke this Agreement for a period of seven days following the
execution of this Agreement, by giving written notice of such revocation to
Knight Securities L.P., 525 Washington Boulevard, 23rd Floor, Jersey City, New
Jersey 07310, Attention: Joan Fader. This Agreement will expire if not executed
by July 3, 2003.

 

9.   Mr. Sanfilippo acknowledges and warrants that:

 

  9.1   the payments and benefits provided for by this Agreement exceed any
thing of value to which he would otherwise be entitled under any Knight policy,
plan, practice and/or procedure or pursuant to any prior agreement or contract
between Mr. Sanfilippo and Knight;

 

  9.2   he has had ample opportunity to consider the terms and provisions of
this Agreement;

 

  9.3   he has been advised by Knight to consult with an attorney of his
choosing prior to executing this Agreement;

 

  9.5   he has carefully read this Agreement in its entirety and fully
understands the significance of all of its terms and provisions;

 

3



--------------------------------------------------------------------------------

  9.6   he is signing this Agreement voluntarily and of his own free will and
assents to all the terms and conditions contained herein; and

 

  9.7   any breach of the provisions of Paragraphs “4”, “5”, or “6” by Mr.
Sanfilippo shall be considered a material breach of this Agreement. In the event
of such a breach (and in addition to any other legal or equitable remedy it may
have), Knight shall be released from any obligation to make any payment under
this Agreement and shall further be entitled to recover any damages and the
reasonable costs and attorneys’ fees incurred in seeking relief for any such
breach.

 

10.   All notices, requests, demands and other communications hereunder to
Knight shall be in writing and shall be deemed duly given when delivered, either
by hand, by facsimile or by overnight courier or by certified mail, return
receipt requested, duly addressed as indicated below or to such changed address
as Knight may subsequently designate: Knight Securities L.P., 525 Washington
Boulevard, 23rd Floor, Jersey City, New Jersey 07310, Attention: Joan Fader.

 

11.   If, at any time after the Effective Date of this Agreement, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force and effect.
The illegality or unenforceability of such provision, however, shall have no
effect upon, and shall not impair the enforceability of any other provisions of
this Agreement, provided, however, that upon a finding by a court of competent
jurisdiction that the release and covenant not to sue as provided for above is
illegal and/or unenforceable, Mr. Sanfilippo shall be required to pay Knight all
amounts paid to him by Knight.

 

12.   Mr. Sanfilippo represents and acknowledges that, in executing this
Agreement, he has not relied upon any representation or statement not set forth
herein.

 

13.   The terms of this Agreement and all rights and obligations of the parties
thereto including its enforcement shall be interpreted and governed by the laws
of the State of New Jersey, excluding any conflict-of-laws rule or principle
that might refer the governance of this Agreement to the law of another
jurisdiction. The parties consent to the jurisdiction of the state courts of New
Jersey for the resolution of any dispute, claim, or controversy arising or
relating to this agreement.

 

14.   In the event of any dispute arising out of or relating to this Agreement
or any breach hereof, the parties agree to submit to arbitration in accordance
with the applicable rules of the American Arbitration Association. Any
arbitration shall take place in Jersey City, New Jersey, and shall be final and
binding on the parties.

 

15.   No provisions of this Agreement may be modified, altered, waived or
discharged unless such modification, alteration, waiver or discharge is agreed
to in writing and signed by the parties hereto.

 

4



--------------------------------------------------------------------------------

16.   This Agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior agreements, or understandings between the
parties hereto pertaining to the subject matter hereof.

 

   

/s/    Anthony M. Sanfilippo        

--------------------------------------------------------------------------------

          SUBSCRIBED and SWORN to before me          Anthony M. Sanfilippo      
    this 27th day of June, 2003.        

June 27, 2003

--------------------------------------------------------------------------------

Date

         

/S/    PETER SILKOWITZ

--------------------------------------------------------------------------------

                NOTARY PUBLIC

 

--------------------------------------------------------------------------------

 

   

/S/    KAREN DOEBLIN

--------------------------------------------------------------------------------

Knight Trading Group, Inc.

         

            June 30, 2003

--------------------------------------------------------------------------------

                    Date

   

Senior Vice President

--------------------------------------------------------------------------------

Title

           

 

5